Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/4/2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 6875197 to Simhambhatla in view of US 20170368232 to Montes de Oca.  Simhambhatla teaches a method of modifying a pre-formed polymeric tube of a catheter (a polymeric medical tube) by varying the flexibility along the length of the polymeric tube, the method comprising: contacting at least a section of the pre-formed polymeric catheter with a UV-curable crosslinking agent such as trimethylolpropane triacrylate (a polymerizable monomer; an acrylate), said polymerizable monomer being absorbed into the section of the pre-formed polymeric medical tube; and crosslinking (polymerizing) the polymerizable monomer absorbed in the section of the polymeric medical tube, thereby increasing the stiffness of the section of the preformed polymeric medical tube and varying the flexibility along the length of the polymeric tube (col 1, line 63 to col 3, line 47; col 7, lines 29-40).  The stiffening occurs on the outer layer of the catheter (col 5, line 62 to col 6, line 29; Figures 8 and 11).  A further hydrophilic coating may be applied to the outer surface of the polymeric medical tube (col 6, lines 27-56).
Although Simhambhatla teaches its method for a catheter, it fails to teach using its method to stiffen an intermittent urinary catheter.  Simhambhatla further fails to teach hardening the areas of the catheter, or the use of masks, as defined in claims 11-15.  
Montes de Oca teaches that varying stiffness along an intermittent urinary catheters mitigates the risk of water spillage, and allows for the catheter to navigate the curves of the body lumen while being rigid enough to be pushed through the urethra without collapsing or buckling before an end of the catheter reaches the bladder (abstract; paragraphs 8-9).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the method of Simhambhatla of imparting variable stiffness to a polymeric medical 
Applicant argues that modifying the method of Montes de Oca to include Simhambhatla's steps of coating the inflatable member with a cross-linkable material and then crosslinking the material would render the catheters of Montes de Oca inoperable for their intended purpose.  Modifying the method of Montes de Oca with that of Simhambhatla's method would render Montes de Oca's method of increasing the flexibility of the material inoperative. Montes de Oca starts with a catheter material that has a rigidity and then adds plasticizers to increase the material's flexibility. Thus, Montes de Oca's method reduces the rigidity of the catheter material. In contrast, Simhambhatla's method increases the material's rigidity, which is in the exact opposite of Montes de Oca's method. Simhambhatla's method starts with a material  of an angioplasty  balloon that has a rigidity and then further increases the rigidity of portions of the balloon. Thus, modifying Montes de Oca's method of increasing the flexibility with Simhambhatla's method of increasing rigidity would render Montes de Oca's method inoperable for its purpose of increasing the flexibility of a catheter material.  The claimed method of the current application is directed to varying the flexibility of a urinary catheter along the length of the catheter so as to ease navigation of the catheter through the urethra. Simhambhatla has no relevance to the 
Applicant’s arguments have been fully considered but are not found persuasive.    For clarity of record, the examiner does not agree that the term “intermittent urinary catheters” excludes the presence of an inflatable member on the catheter. “Intermittent urinary catheter” is taken to mean a catheter used for intermittent catheterization, that is, a urinary catheter that is used to empty the patient’s bladder intermittently, that is, non-continuously.   A urinary catheter that is used intermittently can still have an inflatable member, especially if it takes the patient a long time to empty their bladder.  In the case where it takes the patient a long time to empty their bladder at each intermittent emptying, an inflatable member will help hold the catheter in place during the emptying of the bladder.   Regarding applicant’s argument that an inflatable section in a urinary catheter causes extreme discomfort to the user, the examiner’s response is that inflatable urinary catheters are common and do not cause extreme discomfort in the user.  Applicant has provided no evidentiary basis for this statement.   Regarding applicant’s argument that modifying the method of Montes de Oca to include Simhambhatla's steps of coating the inflatable member with a cross-linkable material and then crosslinking the material would render the catheters of Montes de Oca inoperable for their intended purpose, the examiner’s response is that this is not the case.  Imparting variable stiffness to a polymeric medical tube of an intermittent urinary catheter would produce an intermittent urinary catheter that mitigates the risk of water spillage, and allow for the catheter to navigate the curves of the body lumen while being rigid enough to be pushed through the urethra without collapsing or buckling before an end of the catheter reaches the bladder.  This does not render Montes de Oca inoperable for its intended use.  Regarding applicant’s argument that Simhambhatla has no teaching or suggestion of varying the flexibility of a catheter along the length of the catheter because this is not the concern or point of Simhambhatla, the examiner’s response is that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Regarding applicant’s argument that varying the flexibility of a urinary catheter along the length of the catheter has very different considerations from that of controlling the radial expansion of an angioplasty catheter, the examiner maintains that the balloon portion of the catheter is fairly a polymeric tube.   Regarding applicant’s argument that Simhambhatla fails to teach an intermittent urinary catheter, the examiner recognizes that Simhambhatla fails to teach an intermittent urinary catheter.  In view of Montes de Oca, however, it would have been obvious to use the method of Simhambhatla to impart variable stiffness to an intermittent urinary catheter for the reasons given above, that is, to produce an intermittent urinary catheter that mitigates the risk of water spillage, and allows for the catheter to navigate the curves of the body lumen while being rigid enough to be pushed through the urethra without collapsing or buckling before an end of the catheter reaches the bladder.   .


Claims 1-2 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over US 3566874 to Shepherd (IDS filed 12/30/2021).  Shepherd teaches a method of modifying a pre-formed non-axially expanding polymeric tube of a urinary catheter by treating sections of the the polymeric tube with a polymerizable monomer that infiltrates (absorbs into) the rubber of the tube and crosslinks the rubber in that section (abstract; col 1, lines 25-56; claim 1).   As crosslinking the polymeric chains in the rubber would cause the chains to lose their flexibility relative to one another once crosslinked, the artisan would understand that said crosslinking stiffens the rubber.  Only select portions of the polymeric tube . 
Shepherd fails to specify an intermittent urinary catheter.
It would have been obvious to one of ordinary skill in the art to try an intermittent urinary catheter as the urinary catheter of Shepherd.  The motivation for this would have been that there are only three types of urinary catheters: (1) intermittent; (2) external; and (3) indwelling catheters.  The artisan would have found it obvious to try intermittent catheters from the limited number of choices. 

Conclusion
Applicant's amendment and applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/30/2021 prompted the new grounds of rejection presented in this Office action.   Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
January 12, 2022